
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 954
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Hall of Texas
			 (for himself, Mr. McCaul,
			 Mr. Olson,
			 Mr. Neugebauer,
			 Mr. Rohrabacher,
			 Mr. Akin, Mr. Broun of Georgia,
			 Mr. Sensenbrenner,
			 Mr. Bilbray,
			 Mr. Bartlett,
			 Mrs. Biggert, and
			 Mr. Smith of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Science and
			 Technology
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the scientific protocols, data collection methods,
		  and peer review standards for climate change research which are necessary to
		  preclude future infringements of the public trust.
	
	
		Whereas in order to ensure public trust in scientific
			 assessments that serve as a foundation for policy actions, research should be
			 based on the scientific method and established standards of professional
			 conduct, including a fundamental expectation that scientific research results
			 are an objective, honest, and accurate reflection of a researcher’s work, and
			 that data and methodology underlying such results are archived and made
			 available to other scientists so that they may be verified and
			 replicated;
		Whereas the United States National Science and Technology
			 Council defines research misconduct as fabrication, falsification, or
			 plagiarism in proposing, performing, or reviewing research, or in reporting
			 research results;
		Whereas the definition of fabrication includes making up
			 data or results and recording or reporting them and the definition of
			 falsification includes manipulating research materials, equipment, or
			 processes, or changing or omitting data or results such that the research is
			 not accurately represented in the research record;
		Whereas Federal policy for addressing research misconduct
			 requires a full inquiry and investigation of the misconduct as well as a
			 correction of the research record, the imposition of special certification or
			 assurance requirements to ensure compliance with applicable regulations, and in
			 the case where criminal or civil fraud violations have occurred, that the
			 matter be referred to the Department of Justice;
		Whereas as many countries previously committed to promote
			 and cooperate in the full, open, and prompt exchange of relevant scientific,
			 technological, technical, socioeconomic, and legal information related to the
			 climate system and climate change, and to the economic and social consequences
			 of various response strategies;
		Whereas recent events have uncovered extensive evidence
			 from the Climate Research Unit at the University of East Anglia in England (in
			 this resolution referred to as the CRU) which involved many
			 researchers across the globe discussing the destruction, altering, and hiding
			 of data that did not support global warming claims;
		Whereas these exchanges also detail attempts by some,
			 including the head of the CRU, to alter data that is the basis of climate
			 modeling across the globe including by using the trick of adding in the
			 real temps to each series … to hide the decline [in
			 temperature];
		Whereas the exchanges describe attempts to silence
			 academic journals that publish research skeptical of significant man-made
			 global warming and refer to efforts to exclude contrary views from publication
			 in scientific journals;
		Whereas the discussions refer to deleting data and emails
			 to avoid disclosure in the event of a freedom of information request;
		Whereas these exchanges reveal actions that may constitute
			 a serious breach of scientific ethics and violations of the public trust that
			 appear to qualify as research misconduct under United States Federal
			 policy;
		Whereas if internationally generated data or information
			 is to be used as the basis for the United States to impose any regulations or
			 enter into any global agreement, such data and information should adhere to
			 principles and policies of the United States Government;
		Whereas the Intergovernmental Panel on Climate Change (in
			 this resolution referred to as the IPCC) was designated to
			 provide timely information and advice on scientific and technological matters,
			 including—
			(1)assessments of the
			 state of scientific knowledge relating to climate change and its
			 effects;
			(2)advice on
			 scientific programs;
			(3)international
			 cooperation in research and development related to climate change; and
			(4)response to
			 scientific, technological, and methodological questions;
			Whereas the IPCC seeks to review and assess the most
			 recent scientific, technical, and socioeconomic information produced worldwide
			 relevant to the understanding of climate change and utilizes such information
			 in the generation of its Assessment Reports;
		Whereas the IPCC relied heavily upon the data and
			 information provided by the CRU;
		Whereas the United States and many other countries rely
			 upon and utilize the scientific assessments of the IPCC as a basis for policy
			 action to limit the potential consequences of projected climate change;
		Whereas countries from all over the world plan to meet in
			 Copenhagen, Denmark, this month to discuss limiting greenhouse gas emissions by
			 each country based on the information generated by the IPCC and the CRU;
		Whereas the President of the United States and many
			 Members of the House of Representatives and the Senate plan to attend this
			 global conference on climate change;
		Whereas the global conference could result in future
			 domestic regulations and limitations on emissions based on questionable
			 scientific assessments of the IPCC, which will irrevocably alter the United
			 States economy, significantly increase energy costs, and very likely cost
			 trillions of dollars to the American public and the loss of numerous American
			 jobs; and
		Whereas it is desirable that a bipartisan group of Members
			 equally divided between the majority and minority be appointed by the Speaker
			 and minority leader of the House of Representatives for the purpose of
			 monitoring the status of scientific assessments on Global Climate Change and
			 reporting periodically to the House of Representatives on those negotiations:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the establishment of scientific protocols
			 and a robust oversight mechanism governing an infrastructure of observing,
			 monitoring, measuring, and verification technologies, data collection methods,
			 and peer review standards is necessary to preclude future infringements of
			 public trust by scientific falsification and fraud; and
			(2)climate change research information
			 provided by the Intergovernmental Panel on Climate Change should meet United
			 States Federal standards for scientific research as defined by the National
			 Science and Technology Council and the National Academy of Sciences before
			 being used as the basis for action by the United States Government.
			2.The Clerk of the House of Representatives
			 shall transmit a copy of this resolution to the President.
		
